Exhibit 10.22(d)

 

MODIFICATION OF CREDIT AGREEMENT

 

THIS MODIFICATION OF CREDIT AGREEMENT (“Modification”) is made as of the 29th
day of June, 2004 (the “Effective Date”), by and between SOUTHTRUST BANK, an
Alabama corporation, formerly known as SouthTrust Bank, National Association
acting as a Lender and as Administrative Agent and Funding Agent (collectively
“Agent”) pursuant to the Credit Agreement (defined below), WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, formerly known as First
Union National Bank, a national banking association, acting as a lender,
(together, the “Lenders”), and TODHUNTER INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”)

 

W I T N E S S E T H:

 

WHEREAS, On October 19, 2001, Agent, Lenders and Borrower entered into an
Amended and Restated Credit Agreement (as subsequently amended, “Credit
Agreement”) in connection with Revolving Loans, Term Loans and Letters of Credit
made available by Lenders, and other lenders, to Borrower in an aggregate
commitment that is currently of $45,000,000.00; and

 

WHEREAS, Borrower has requested Agent and Lenders to make certain modifications
to the Credit Agreement including modifications of the financial covenants and
extension of the Revolving Termination Date; and

 

WHEREAS, Lenders and Agent are willing to amend the Credit Agreement on the
terms and conditions set forth in this Modification.

 

NOW, THEREFORE, in consideration of mutual promises and covenants of this
Modification and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lenders, Agent and Borrower agree
as follows:

 

1.             Recitals.  The foregoing recitals are true and correct and by
this reference are made a material part of this Modification.  All capitalized
terms used herein shall have the meaning ascribed to them in the Credit
Agreement unless the context shall require otherwise.

 

2.             Lenders.  SouthTrust Bank and Wachovia Bank, National Association
are the sole Lenders, having received by assignment and mutual agreement the
Loan interests of the other lenders heretofore a party to the Credit Agreement
as Lenders.  As of the Effective Date hereof, the Credit Percentage of
SouthTrust Bank is 55.5556% and the Credit Percentage of Wachovia Bank, National
Association is 44.4444%.

 

3.             Definitions.  The definitions of the following terms defined in
Article 1 are revised as follows:

 

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period, (i) net income (or loss) of the Borrower and its
Subsidiaries on a consolidated basis for such period, plus (ii) to the extent
deducted in computing net income (or loss), (A) interest expense for such
period, (B) charges against income for foreign, federal, state and local taxes
for such period, (C) depreciation and amortization of intangible assets during
the period, (D) non-cash charges related specifically to FASB 133, FASB 87 and
FASB 123 and other non-recurring, non-cash charges during such period, (E) any
extraordinary expense items and/or unusual, non-recurring cash charges not to
exceed $500,000.00 realized during such period, less, (iii) non-cash credits
related specifically to FASB 133, FASB 87 and FASB 123 and any other
non-recurring, non-cash credits for such period, and any gains or losses on the
sale or disposition of assets outside the ordinary course of the Borrower’s
business for such period.  All of the foregoing shall be determined in
accordance with GAAP.  EBITDA will be determined based on the most recent four
(4) fiscal quarters of Borrower.

 

“Fixed Charge Coverage Ratio” means the ratio of (i) EBITDA, less capital
expenditures, to (ii) Fixed Charges.

 

“Fixed Charges” means cash interest, cash taxes, scheduled principal payments on
Funded Debt and cash dividends paid in the period in question, but not including
any additional principal payments made by Borrower pursuant to Section 2.09.

 

“Funded Debt” means without duplication, the principal balance of all
indebtedness, for money borrowed, purchase money mortgages, capitalized leases,
conditional sales contracts and similar title retention debt instruments under
which Borrower or any of its Subsidiaries is an obligor, including any current
maturities of such indebtedness, plus all debt of other entities or Persons,
other than Subsidiaries, which has been guaranteed by the Borrower or any
Subsidiary (other than the current balance of the indebtedness of Premier Wines
& Spirits, Ltd. as of October 19, 2001 guaranteed by Borrower), or which is
supported by a letter of credit issued for the account of the Borrower or any
Subsidiary which by its terms matures more than one year from the date of any
calculation thereof and/or which is renewable or extendible at the option of the
obligor to a date beyond one year from such date; provided that, for the
purposes of this Agreement, the calculation of “Funded Debt” as of the end of
Borrower’s first three (3) fiscal quarters shall exclude the bi-weekly excise
tax payments made by Borrower (to the extent such payments are funded from the
Revolving Credit Facility) up to $2,500,000.00 and the calculation of “Funded
Debt” as of the end of Borrower’s fiscal year shall exclude the bi-weekly excise
tax payments made by Borrower (to the extent such payments are funded from the
Revolving Credit Facility) up to $5,000,000.00.  “Funded Debt” shall also
exclude the Tank Loan.

 

“Revolving Termination Date” shall mean September 29, 2006.

 

2

--------------------------------------------------------------------------------


 

4.             Fixed Charge Coverage.  Section 11.03 of the Credit Agreement is
hereby replaced in its entirety with the following:

 

SECTION 11.03.  Fixed Charge Coverage.    Maintain at all times a Fixed Charge
Coverage Ratio of not less than 1.00 to 1.00, which shall be tested at each
fiscal quarter end of Borrower for the four consecutive quarters then ended.

 

5.             Liquidity.  Section 11.06 is hereby deleted in its entirety as of
March 30, 2004.

 

6.             Amendment.  Notwithstanding anything in Section 14.07 to the
contrary, amendments to financial covenants will be subject to approval of
Required Lenders unless there are fewer than three (3) Lenders, in which case
all amendments shall be subject to approval of all of the Lenders.

 

7.             Further Agreement.  Lenders and Borrower further agree as
follows:

 

a.                                       Notwithstanding anything to the
contrary in Sections 10.05 or 10.16 of the Credit Agreement, Borrower may pay
cash dividends in an amount not to exceed 33.33% of net earnings as long as no
event of Default has occurred.

 

b.                                      Borrower’s Foreign Subsidiaries may
increase their investments in Todhunter Finance Company and Todhunter Barbados
(SRL) provided such investments will be used to increase loans extended by
Todhunter Finance Company to Borrower.  All such loans shall be subordinate to
the Loans.

 

c.                                       Borrower may transfer the Cruzan
trademark to a foreign entity of which Borrower or any of its Subsidiaries owns
at least fifty percent.

 

8.             Pricing.  The pricing grid incorporated into the definition of
Applicable Margin in Section 1.01 of the Credit Agreement is hereby replaced in
its entirety with the following:

 

 

 

 

 

Applicable Margin
Revolving Loans

 

Applicable Margin
Term Loans

 

Level

 

Funded
Debt/EBITDA

 

Eurodollar
Rate

 

Base Rate

 

Unused
Fee

 

Eurodollar
Rate

 

Base Rate

 

I

 

≤ 3.25 and › 2.50

 

2.50

%

.50

%

0.25

%

3.00

%

0.75

%

II

 

≤2.50 and › 2.00

 

2.25

%

0.50

%

0..25

%

2.75

%

0.75

%

III

 

≤ 2.00 and › 1.50

 

2.00

%

0.25

%

0.25

%

2.50

%

00.50

%

IV

 

≤ 1.50

 

1.75

%

0.25

%

0.25

%

2.25

 

0.50

%

 

3

--------------------------------------------------------------------------------


 

9.             Warranty.  Borrower hereby warrants and represents to Lenders
that, since May 14, 2003, Borrower has been and is in compliance with all
provisions of the Credit Agreement and all other Loan Documents and that no
default or Event of Default has occurred thereunder nor has any event occurred
or failed to occur which with the passage of time or the giving of notice or
both would comprise such a Default or Event of Default.

 

10.           Ratifications.  Borrower hereby ratifies and confirms each of its
obligations and indebtedness under the Credit Agreement and each of the other
Loan Documents, as amended hereby, and hereby represents and warrants to Lenders
and Agent that Borrower neither has nor claims any defenses, counterclaims or
offsets to any such obligations or indebtedness.

 

11.           Fees.  The effectiveness of this Modification and the amendments
contemplated herein are expressly conditioned upon the payment by Borrower to
Agent for the prorata benefit of Lenders an amendment fee of $45,000.00 (based
on ten (10) basis points of the current committed amount ($45,000,000)),
$13,333.33 of which shall be payable by Agent to Lender Wachovia Bank, and
reimbursement by Borrower of Agent for all reasonable attorneys’ fees and
expenses incurred in connection with this Modification.

 

12.           Miscellaneous.

 

(a)  This agreement shall be governed by and construed in accordance with the
laws of the State of Florida.  Paragraph headings used herein are for
convenience only and shall not be used to interpret any term hereof.  The Credit
Agreement shall continue in full force and effect as modified by this
Modification.  In the event the terms of this Modification conflict with the
terms of the Credit Agreement, the terms of this Modification shall control.

 

(b)  This Modification constitutes the entire agreement among the parties hereto
and supersedes all prior agreements, understandings, negotiations and
discussions, both written and oral among the parties hereto with respect to the
subject matter hereof, all of which prior agreements, understanding,
negotiations and discussions, both written and oral, are merged into this
Modification.  All provisions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect as modified by this
Modification.  Without limiting the generality of any of the provisions of this
Modification, nothing herein or in any instrument or agreement shall be deemed
or construed to constitute a novation, satisfaction or refinancing of all or any
portion of the Loan or in any manner affect or impair the lien or priority of
the Credit Agreement or any of the Loan Documents as amended hereby.

 

(c)  This Modification may be executed in any number of counterparts with each
executed counterpart constituting an original, but altogether constituting but
one and the same instrument.

 

(d)  This Modification shall be binding upon and inure to the benefit of
Borrower, Agent and Lenders and their respective heirs, legal representatives,
executors, successors and assigns.

 

13.           RELEASE.  IN CONSIDERATION OF THE ACCOMMODATIONS PROVIDED HEREIN,
BORROWER HEREBY UNCONDITIONALLY IRREVOCABLY AND FOREVER RELEASES, ACQUITS AND
DISCHARGES LENDERS AND EACH OF

 

4

--------------------------------------------------------------------------------


 

LENDERS’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND COUNSEL FROM ANY
AND ALL CLAIMS, DEMANDS AND CAUSES OF ACTION THAT ANY OF THEM HAD, NOW HAS OR
MAY IN THE FUTURE HAVE AGAINST ANY ONE OR MORE OF THE LENDERS OR ANY ONE OR MORE
OF LENDERS’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR COUNSEL FOR THE ACTS OR
OMISSIONS OF ANY OF THE FOREGOING PARTIES FROM THE BEGINNING OF TIME THROUGH, TO
AND INCLUDING THE DATE OF THE EFFECTIVENESS OF THIS MODIFICATION, WHICH RELATED
TO ANY CLAIMS ARISING OUT OF OR CONNECTED IN ANY MANNER WITH THE TRANSACTIONS
CONTEMPLATED HEREIN OR IN THE CREDIT AGREEMENT AS AMENDED HEREBY OR ANY OTHER
LOAN DOCUMENTS AS THE SAME MAY BE AMENDED HEREBY, AS THE CASE MAY BE.

 

14.           WAIVER OF JURY TRIAL.  BORROWER, AGENT AND LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS MODIFICATION OR ANY AGREEMENT EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
(WHETHER VERBAL OR WRITTEN) OR ACTIONS BY ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDERS’ ENTERING INTO THIS MODIFICATION AND MAKING ANY
LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO BORROWER.  FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDERS, NOR THE AGENT OR
ANY OF AGENT’S COUNSEL OR LENDERS’ COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT AGENT OR ANY OF AGENT’S COUNSEL OR LENDERS WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.  NO REPRESENTATIVE OR AGENT OF LENDERS, NOR AGENT OR ANY OF AGENT’S
COUNSEL OR LENDERS’ COUNSEL HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVISION.

 

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this agreement to be
effective as of the day and year set forth above.

 

WITNESSES:

BORROWER:

 

 

 

TODHUNTER INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

/s/:  Michael V. Mitrione

 

/s/: Ezra Shashoua, Executive Vice President

 

/s/:  Thomas E. Streit

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 29th day of June, 2004
by Ezra Shashoua as Executive Vice President of Todhunter International, Inc.,
on behalf of the corporation.  He is personally known to me or has produced
                                       (type of identification) as
identification.

 

 

 

/s/:  Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

/s/:  Thomas E. Streit

 

 

Commission No.  CC982756

 

My Commission Expires:  Nov. 19, 20o04

 

(Print,Type or Stamp Commissioned Name of Notary Public)

 

 

 

 

WITNESSES:

AGENT:

 

 

 

SOUTHTRUST BANK, an Alabama banking corporation

 

 

 

 

/s/:  Michael V. Mitrione

 

/s/:  Tom Turnberger, Vice President

 

/s/:  Thomas E. Streit

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 29th day of June, 2004
by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He is personally known to me or has produced _____________________ (type of
identification) as identification.

 

 

/s/:  Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

My Commission Expires:  Nov. 19, 2004

 

Commission No.  CC 982756

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

6

--------------------------------------------------------------------------------


 

WITNESSES:

LENDERS:

 

 

 

SOUTHTRUST BANK, an Alabama banking corporation

 

 

 /s/:  Michael V. Mitrione

 

/s/:  Tom Turnberger, Vice President

 

 /s/:  Thomas E. Streit

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 29th day of June, 2004
by Tom Turnberger as Vice President of SouthTrust Bank, on behalf of the bank. 
He is personally known to me or has produced
                                          (type of identification) as
identification.

 

 

 

/s/:  Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

My Commission Expires:  Nov. 19, 2004

 

Commission No.  CC982756

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

WITNESSES:

 

7

--------------------------------------------------------------------------------


 

 WITNESSES:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

/s/:  Michael V. Mitrione

 

/s/:  Britton S. Core, Vice President

 

/s/:  Thomas E. Streit

 

 

 

 

 

 

STATE OF FLORIDA

)

 

)

COUNTY OF PALM BEACH

)

 

The foregoing instrument was acknowledged before me this 29th day of June, 2004
by Britton S.Core as Vice President of Wachovia Bank, National Association, on
behalf of the bank.  He/She is personally known to me or has produced
                                           (type of identification) as
identification.

 

 

 

/s/:  Thomas E. Streit

 

 

Notary Public

 

State of Florida

 

 

 

My Commission Expires:  Nov. 19, 2004

 

Commission No. CC 982756

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

8

--------------------------------------------------------------------------------